Title: From George Washington to Lieutenant Colonel Charles Pope, 8 November 1777
From: Washington, George
To: Pope, Charles



Sir
[Whitemarsh, Pa., 8 November 1777]

The approaching season and the distresses of the Army in the Articles of Blankets & Cloathing, make it necessary that every practicable measure should be pursued to procure Supplies.
You are therefore to proceed immediately to the President of the Delaware State with the Letters you have in charge and to receive from him for the use of the Troops which have come from thence, Whatever Supplies the state may be in a situation to furnish in these instances 

and which they may think proper to deliver. You know the condition of the Troops & must explain it.
Besides the Necessaries you may receive from the state, you are to use your best endeavours to procure further Supplies by purchasing from the Inhabitants and from Individuals. For this purpose you will receive of the Pay Master Genl  Dollars. I have written to the president upon this measure & persuade myself, that he will give you every countenance and aid to promote it⟨.⟩ The Wants of the Troops are general; But in the Arti⟨cles⟩ of Blankets—Shoes & Stockings, they are peculiarly grea⟨t.⟩ As large a Supply of these, as it is possible, must be had⟨. Upon⟩ a due representation, I trust, the Inhabitants in gene⟨ral,⟩ from motives of generosity and a regard to the service, w⟨ill⟩ make every contribution their circumstances will ad⟨mit of⟩ & upon terms just & reasonable.
You are to keep a particular account of ⟨all⟩ the Cloathing you obtain, as well from the state as by ⟨collec⟩tion from the Inhabitants & Individuals—of the price⟨s paid⟩ for them in the latter instance & of every Expen⟨ce⟩ incurred in bringing them to Camp. These you w⟨ill⟩ report on your return with the whole of your proce⟨edings.⟩ Given at Head Qrs this 8 da⟨y of Novemr 1777.⟩
